Harlan, Circuit Justice.
The questions presented in this case do not differ in any material respect from those disposed of in the case of U. S. v. Railroad Co., 49 Fed. Rep. 297. For the reasons given in the opinion in that case, it is ordered and adjudged that the pleas and motions to dismiss, so far as they question the jurisdiction of this court to proceed in personam against the several defendant corporations, as inhabitants of this state and district, be, and the same are hereby, overruled.